Citation Nr: 1229298	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  10-18 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS).

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to an initial disability rating in excess of 20 percent for a low back disability.

4.  Entitlement to an initial disability rating in excess of 10 percent for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and E.A.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served in the Naval Reserves with a verified period of inactive duty for training (INACDUTRA) from May 31, 2001, to June 11, 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing is associated with the claims files.

The issues of entitlement to service connection for anxiety, heart disease, and lupus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  



REMAND

In May 2012, the Board remanded the aforementioned issues for the purpose of affording the Veteran VA examinations.  A VA examination was requested to determine whether the Veteran has CFS and a bilateral knee disorder, and if so, for an opinion regarding etiology.  Another VA examination was requested to properly assess the neurological symptoms associated with the Veteran's service-connected lumbar and cervical spine disabilities.

A note from the Appeals Management Center (AMC) reflects that the Veteran's address and phone number provided by the Veterans Benefits Administration VBA differed from the address and phone number listed in the Veterans Hospital Administration database.  Another note from the AMC indicates that the Veteran failed to report to the scheduled VA examinations.

In an August 2012 Informal Hearing Presentation, the Veteran's accredited representative specifically argued that the Veteran was never informed of the time and place of the scheduled VA examinations.

On review, the Board notes that no correspondence to the Veteran advising the Veteran of the time and place of the scheduled VA examinations is contained in the claims files.  In light of the specific assertions that the Veteran was never informed of the time and place of the scheduled VA examinations, and the evidence that VA has had conflicting addresses of record for the Veteran, remand of the claims is required to ensure that the Veteran receives proper notice of the requested examinations.

Accordingly, the case is REMANDED to the RO or the AMC for the following actions:

1.  The RO or the AMC should ascertain the correct mailing address and phone number for the Veteran.

2.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any right and left knee disabilities present during the period of the claims.  The claims files and a copy of any pertinent records in Virtual VA not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion with respect to each knee disability present at any time during the period of the claims as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's documented fall while on INACDUTRA in June 2001 or was caused or chronically worsened by the Veteran's service-connected disabilities.

The supporting rationale for all opinions expressed must be provided.

3.  The Veteran should be afforded a VA examination(s) by an examiner(s) with sufficient expertise to determine the current level of all impairment (including neurological impairment) resulting from the Veteran's service-connected lumbar and cervical spine disabilities.  The claims files and a copy of any pertinent records in Virtual VA not contained in the claims files must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner(s).

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folders if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on her claims.

5.  The RO or the AMC should undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's remaining claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

As noted above, this case been advanced on the Board's docket.  It also must be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

